Schackno, J.
This action was tried upon the theory that the defendant landlord failed to comply with the provisions of section 78 of the Multiple Dwelling Law, in that it neglected to replace a rope of a clothes drier in the demised premises, after the defect therein had been called to the attention of the defendant. There is no question about the fact that plaintiff was injured nor that the defendant had notice of the defective condition. The clothes drier was not a part of the structure (Kitchen v. Landy, 215 App. Div. 586; Cooperman v. Anderson, 158 Misc. 155; Fleming v. Oppel, 300 N. Y. Supp. 588; Israel v. Toonkel, 134 Misc. 327); no duty rested on the defendant to keep it in repair (Liddell v. Novak, 246 App. Div. 848). It is true that improvements are made in the maintenance of multiple dwellings and that such improvements are required by tenants and for them landlords exact additional rentals; the statute cannot, however, be enlarged by reason thereof. Judgment for defendant.